IN THE SUPREME COURT OF IOWA
                          No. 61 / 06-2061

                        Filed August 24, 2007


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

GREGORY J. HUMPHREY,

      Respondent.



      On review of the findings and recommendations of the Supreme

Court Grievance Commission.



      Grievance   Commission   found   several   violations   of   attorney

disciplinary rules and recommended a “private reprimand.”          LICENSE

SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.


      Mark McCormick, Des Moines, for respondent.
                                         2

LARSON, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint     with    our   Grievance    Commission       charging    Gregory    J.

Humphrey       with   several   violations    of   our   Code    of   Professional

Responsibility for Lawyers.1       All of the alleged violations arose out of

Humphrey’s representation of six probate estates.               The commission

found that the respondent “made certain errors in conducting his

probate practice, [but] the same were not the result of any dishonest acts

but were more in the nature of inexperience.”                   The commission

recommended a “private reprimand”2 with restrictions on any future

probate practice by the respondent. The board filed an application with

our court for permission to appeal this decision, as provided by Iowa

Court Rule 35.11(2). We granted the application and now consider the

case de novo on the record made before the commission. See Iowa Ct. R.

35.10(1).     We disagree with the sanction proposed by the commission

and order that the respondent’s license to practice law be suspended for

a period of not less than six months.

      I. Standard of Review.

      We review attorney disciplinary proceedings under well-established
principles.    Our review is de novo.        See Iowa Ct. R. 35.10(1); Iowa

Supreme Ct. Attorney Disciplinary Bd. v. Lesyshen, 712 N.W.2d 101, 104

(Iowa 2006). In making that determination,



      1The   Iowa Rules of Professional Conduct became effective July 1, 2005,
replacing the Iowa Code of Professional Responsibility for Lawyers. However, the
conduct involved in this case occurred prior to the effective date of the new rules.
       2Under Iowa Court Rule 35.9, the Grievance Commission “shall dismiss the

complaint, issue a private admonition, or recommend to the supreme court that the
attorney be reprimanded or the attorney’s license to practice law be suspended or
revoked.” This rule does not provide for a “private reprimand.”
                                     3
      “ ‘[w]e give respectful consideration to the Grievance
      Commission’s findings and recommendations, but are not
      bound by them.’
            The Board must prove attorney misconduct by a
      convincing preponderance of the evidence. This burden is
      less than proof beyond a reasonable doubt, but more than
      the preponderance standard required in the usual civil case.
      Once misconduct is proven, we ‘may impose a lesser or
      greater sanction than the discipline recommended by the
      grievance commission.’ ”

Iowa Supreme Ct. Attorney Disciplinary Bd. v. Gottschalk, 729 N.W.2d
812, 815 (Iowa 2007) (quoting Iowa Supreme Ct. Attorney Disciplinary Bd.

v. Conrad, 723 N.W.2d 791, 791–92 (Iowa 2006)).

      II. Facts.

      According to the record made before the commission, Humphrey

has practiced law since 1977 and, at the time of the hearing, was

practicing as a partner in a Fort Madison firm. The matters giving rise to

the board’s complaint were the Eileen B. Glover estate, the William R.

Lacke, Jr. estate, the Jesse B. White estate, the Carl O. Dupy estate, the

Robert N. Percival estate, and the Teresa J. Sommers estate.         These

estates were identified as being among those in the Eighth Judicial

District that had been open for more than three years. See Iowa Code

§ 633.473 (2003) (“Final settlement shall be made within three years,

after the second publication of the notice to creditors, unless otherwise

ordered by the court after notice to all interested parties.”). Chief Judge

James    Blomgren    assigned   District   Judge   Cynthia   Danielson   to

investigate those estates.

      A. The Glover estate.     This estate was opened on May 1, 2000.

During the pendency of the estate, the respondent received five

delinquency notices from the clerk of court.       A final report, filed on

December 23, 2003, stated that all necessary tax returns had been filed.

However, no proof of that fact was on file in the estate. The respondent
                                       4

therefore “resubmitted” the returns in January 2004 to obtain the tax

clearances. The respondent characterized his efforts with regard to the

tax returns in this estate, and the other five estates, as “resubmitting”

the returns. However, we believe, in view of the fact that none of the six

estates had tax clearances on file and the respondent was unable to

produce copies of returns in any of the estates, that in fact at the time of

the judge’s inquiry, the returns had not been initially filed as

represented.

      B. The Lacke estate. This estate was opened on March 9, 2000.

The clerk of court sent two delinquency notices to the respondent. The

respondent, in January of 2004, stated to the judge that tax returns were

filed in 2002, but no clearances had been received. He “resubmitted” the

returns in 2004, and the estate was closed on January 28, 2005, more

than four years after it was opened.

      C. The White estate.      The respondent opened this estate on

December 27, 2000. On or about August 1, 2001, he obtained an order

for, and received, his full attorney’s fee, which he improperly deposited

into his business account rather than into a trust account. He received

three delinquency notices.     After the respondent received one of the

notices, he filed a “final report” stating that all tax clearances were on

file, but this was not so. He “resubmitted” these returns in 2004, and

the estate was closed on August 5, 2004.

      D. The Dupy estate.       The respondent opened this estate on

August 6, 2001.    During the pendency of this estate he received two

delinquency notices. He filed a final report on October 10, 2003, stating

that all inheritance and income taxes were cleared. The tax clearances

were, in fact, not on file, and the respondent “resubmitted” the returns in

July 2004. The estate was closed on November 4, 2004.
                                   5

      E. The Percival estate.   The respondent opened this estate on

June 12, 1998. On September 24, 1998, he received a check for half of

his fee, although no inheritance tax return had been prepared. See Iowa

Ct. R. 7.2(4) (half of attorney fees may be received on preparation of

inheritance tax return and federal tax return if required).          The

respondent received four delinquency notices. Again, when copies of tax

returns could not be located, the respondent “resubmitted” them. The

estate was closed on November 2, 2004, over six years after it was

opened.

      F. The Sommers estate.     The respondent opened the Sommers

estate on March 13, 2000. In September 2000, he received his full fee

and deposited it into his business account rather than his trust account.

After receiving a delinquency notice, the respondent filed a final report

stating inheritance and federal income tax returns had been filed. The

tax clearances had in fact not been filed, and the respondent

“resubmitted” the returns in July 2004.     During the pendency of the

estate, he received three delinquency notices. The estate was closed on

July 30, 2004.

      III. Violations.

      All six estates languished from a lack of attention until Judge

Danielson became involved.        In all six estates, the respondent

represented that tax clearances had been obtained when, in fact, they

had not.   The respondent’s failure to obtain tax clearances violated

DR 6—101(A)(3) (a lawyer shall not neglect a legal matter).        These

misstatements of fact violated DR 1—102(A)(4) (a lawyer shall not engage

in conduct amounting to misrepresentation), DR 1—102(A)(5) (a lawyer

shall not engage in conduct that is prejudicial to the administration of

justice), and DR 1—102(A)(6) (a lawyer shall not engage in conduct
                                     6

adversely affecting the lawyer’s fitness to practice law). All of the estates

remained open for over three years, despite the lack of any serious

complications in any of them, and without any order from the court

approving such an extension of time as provided by Iowa Code section

633.473.

      In the White, Percival, and Sommers estates, the respondent’s fees

were deposited into his business account before they were earned, rather

than into a trust account.      This conduct violated DR 9—102(A) (“All

funds of clients paid to a lawyer or law firm, including advances for costs

and expenses, except retainer fees paid on a regular and continuing

basis, shall be deposited in one or more identifiable interest-bearing trust

accounts . . . .”).   Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Reedy, 586 N.W.2d 701, 702-03 (Iowa 1998); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Apland, 577 N.W.2d 50, 55 (Iowa 1998).

      IV. Sanctions.

      Serious neglect lies at the heart of this respondent’s problems.

When neglect is the primary rule violation, the sanction imposed

generally ranges from a public reprimand to a six-month suspension.

Iowa Supreme Ct. Attorney Disciplinary Bd. v. Earley, 729 N.W.2d 437,

443 (Iowa 2007) (citing Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Grotewold, 642 N.W.2d 288, 294 (Iowa 2002)). We consider

      “the nature of the violations, the need for deterrence,
      protection of the public, maintenance of the reputation of the
      Bar as a whole, and the violator’s fitness to continue to
      practice law,” as well as any aggravating and mitigating
      circumstances.

Gottschalk, 729 N.W.2d at 821 (quoting Grotewold, 642 N.W.2d at 294).

With respect to the latter consideration, we note that the respondent has

not previously been sanctioned by this court.
                                        7

      This case resembles Earley in that it “indicates a pattern of neglect

that clearly affected his clients’ interests and perception of the legal

profession.” 729 N.W.2d at 443. In addition to neglect, this case also

shows a pattern of misstatements in all six estates regarding the filing of

the required tax returns.

      As we said in Earley, “[t]here is no standard sanction for a

particular type of misconduct, and though prior cases can be instructive,

we ultimately determine an appropriate sanction based on the particular

circumstances of each case.”     Id.    In the interest of maintaining some

consistency, we look to similar cases, although their usefulness is limited

because of variations in their facts. In Earley, the respondent neglected

several cases and failed to deposit funds in his trust account. He further

compounded matters by failing to respond to the board’s inquiries and

failing to return a client’s file.     We suspended Earley’s license for a

minimum of four months. Id. at 444. In Iowa Supreme Court Attorney

Disciplinary Board v. Neary, 731 N.W.2d 386 (Iowa 2007), the respondent

neglected thirteen estates, received fees prior to court approval, and

failed to cooperate in clearing up the neglected matters. We suspended

his license for a minimum of twelve months. In Gottschalk, 729 N.W.2d
812, the respondent neglected an estate and misrepresented the status

of the estate in his final report.     He neglected a bankruptcy matter, a

dissolution case, and a domestic-relations case. He also misinformed the

court about the status of the estate and misinformed his client about his

client’s dissolution case.   Based on these violations, together with his

failure to return a client’s file, we ordered his license to be suspended for

a minimum of one year.       Gottschalk, 729 N.W.2d at 821-22.      In Iowa

Supreme Court Attorney Disciplinary Board v. Walker, 712 N.W.2d 683

(Iowa 2006), the respondent neglected three estates, represented to the
                                     8

court that he had complied with all tax requirements, which he had not,

and misrepresented to a client regarding the filing of a deed. He also

failed to respond on two occasions to the board’s complaint. We found

his conduct caused harm to his clients in terms of cost and delay. We

suspended his license for a minimum of six months.            Walker, 712
N.W.2d at 686.

      V. Disposition.

      Based on the respondent’s neglect of the six estates, his

misrepresentations to the court as to the status of the estates, and our

prior cases, we believe the respondent’s license to practice law should be

suspended for a minimum of six months.         Accordingly, his license is

suspended indefinitely with no possibility of reinstatement for at least six

months. This suspension shall apply to all facets of the practice of law.

Iowa Ct. R. 35.12(3).    The respondent shall provide all notifications

required by Iowa Court Rule 35.21.            Upon any application for

reinstatement, the respondent shall have the burden to show he has not

practiced law during the period of suspension and that he meets the

requirements of Iowa Court Rule 35.13.           Costs are taxed to the

respondent pursuant to Iowa Court Rule 35.25(1).

      In addition, as a condition to any reinstatement, the respondent

shall satisfy this court that he has associated with an experienced

probate lawyer, approved by the chief judge of his district, prior to

representation of any probate estates.

      LICENSE SUSPENDED.